41 F.3d 1515NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Thurmon YOUNG, Plaintiff-Appellant,v.BURLINGTON NORTHERN RAILROAD COMPANY, a corporation,Defendant-Appellee.
No. 94-35215.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 1, 1994.*Decided Nov. 10, 1994.

Before:  WRIGHT, BEEZER and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Thurman Young sued his employer, Burlington Northern, under the Federal Employers' Liability Act, 45 U.S.C. Secs. 51-60.  He appeals pro se a judgment for the defendant.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
Young claimed that Burlington negligently caused or aggravated his lower back injury.  The jury found Burlington not negligent.  On appeal, Young says only that "[t]he issues [sic] I am raising on appeal is that it was not a personal injury it was a [sic] aggravation injury."   But testimony, his attorney's argument and the jury instructions all addressed aggravation.  He does not assign error to the jury's special verdict of no negligence, and we defer to its determination.   See United States v. Martinez, 967 F.2d 1343, 1345 (9th Cir.1992).  Without proof of negligence, Young cannot recover damages for any injury, new or aggravated.   See Brady v. Southern Railway Co., 320 U.S. 476, 484 (1943) (liability arises from negligence not from injury under this Act).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3